Electronically Filed
                                                     Supreme Court
                                                     SCAD-XX-XXXXXXX
                                                     15-MAR-2021
                                                     08:12 AM
                                                     Dkt. 8 ORD


                         SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         IN RE: D. GERALD FALLS (Disabled), Bar No. 4088


                       ORIGINAL PROCEEDING
                     (ODC Case No. 16-O-073)

                               ORDER
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Intermediate Court of Appeals Associate Judge Hiraoka,
                  assigned by reason of vacancy)

          Upon consideration of the March 11, 2021 motion filed

by Bradley Tamm, Chief Disciplinary Counsel at the Office of

Disciplinary Counsel, for discharge as Trustee over the legal

practice of attorney D. Gerald Falls due to incapacity, as

provided by Rule 2.20 of the Rules of the Supreme Court of the

State of Hawai#i, and the record in this matter, we conclude that

the funds in the client trust account maintained at Hawaii

National Bank, ending in x3326, have successfully escheated to

the State, pursuant to Hawai#i Revised Statutes Ch. 523A (2008),

and that nothing further remains for Trustee Tamm to do with

regards to this trusteeship.   Therefore,
          IT IS HEREBY ORDERED that the motion is granted and

Tamm is discharged as Trustee in this matter.   The clerk of the

court shall close these proceedings.

          DATED: Honolulu, Hawai#i, March 15, 2021.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Keith K. Hiraoka




                                2